
	
		I
		111th CONGRESS
		1st Session
		H. R. 2616
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Lewis of Georgia
			 (for himself, Mr. Filner,
			 Ms. Lee of California,
			 Mr. Stark,
			 Mr. Gutierrez,
			 Mr. Grijalva,
			 Mr. Meeks of New York,
			 Ms. Woolsey,
			 Mr. Wexler,
			 Mrs. Lowey, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To authorize the Attorney General to award grants to
		  eligible entities to prevent or alleviate community violence by providing
		  education, mentoring, and counseling services to children, adolescents,
		  teachers, families, and community leaders on the principles and practice of
		  nonviolence.
	
	
		1.Short titleThis Act may be cited as the
			 Securing American Families by
			 Educating and Training Youth (SAFETY) Through Nonviolence Act of
			 2009.
		2.Grants to educate
			 Americans about the principles of nonviolence
			(a)GrantsThe
			 Attorney General may make grants to eligible entities to prevent or alleviate
			 the effects of community violence by providing education, mentoring, and
			 counseling to youth regarding the principles and application of nonviolence in
			 conflict resolution.
			(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants that agree to use the grant in 1 or more eligible urban, rural,
			 Tribal, and suburban communities that can certify—
				(1)an increase in
			 community, especially youth violence; and
				(2)lack the monetary
			 or other resources to address violence prevention.
				(c)LimitationThe
			 Secretary may not make a grant to an eligible entity under this section unless
			 the entity agrees to use not more than 40 percent of such grant for
			 nonviolence-prevention education and program development.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 eligible entity means a State or local government entity,
			 educational institution, nonprofit, or faith-based organization.
				(2)The term
			 Secretary means the Secretary of Health and Human
			 Services.
				(e)Authorization of
			 AppropriationsTo carry out this section, there is authorized to
			 be appropriated $5,000,000 for each of the fiscal years from 2010 through
			 2015.
			
